DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                    DIOCESE OF PALM BEACH, INC.,
                             Petitioner,

                                       v.

                      FATHER JOHN GALLAGHER,
                            Respondent.

                                 No. 4D17-2579

                             [     May 9, 2018     ]


   Petition for Writ of Prohibition to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Meenu Sasser, Judge; L.T. Case No.
50-2017-CA-000337-XXXX-MB.

   J. Patrick Fitzgerald and Associates, and J. Patrick Fitzgerald, Roberto
Diaz, and Maura F. Jennings, and Gaebe, Mullen, Antonelli & DiMatteo,
and Elaine D. Walter and Michael A. Mullen, for petitioner.

   Babbitt & Johnson, P.A., and Theodore Babbitt, and Burlington &
Rockenbach, P.A., and Philip M. Burlington and Nichole J. Segal, for
respondent.

    LUCK, R., Associate Judge. 1

   Father John Gallagher, a Catholic priest, sued the diocese in which he
served, the Diocese of Palm Beach, Inc., for defamation. The diocese
moved to dismiss the complaint based on the ecclesiastical abstention
doctrine, which prevents civil courts from deciding matters that require
adjudication of theological controversy, church discipline, ecclesiastical
government, and the conformity of the members of the church to the
standard of morals required of them. The trial court denied the dismissal
motion, declining to apply the ecclesiastical abstention doctrine because
Father Gallagher’s defamation claims could be resolved based on neutral
legal principles without entangling the courts in the interpretation and

1 The Florida Supreme Court directed that this petition be reviewed and
determined by a panel of judges from the Third District Court of Appeal sitting
by designation as associate judges of the Fourth District Court of Appeal.
application of church law, policies, and practices. We disagree, and grant
the diocese’s petition for writ of prohibition, because Father Gallagher’s
defamation claim, which arises out of an employment dispute between him
and the diocese, cannot be resolved without the courts excessively
entangling themselves in what is essentially a religious dispute.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

    Father Gallagher was ordained as a priest in the Catholic Church on
June 21, 1992. He first served in his homeland of Northern Ireland, later
immigrating to the United States. In 2000, Father Gallagher was
incardinated with the Diocese of Palm Beach. Father Gallagher held the
following positions with the diocese:

    •   Sept. 1, 2000—Aug. 1, 2002:        Parochial vicar at St. Anastacia
        Church, Ft. Pierce

    •   Aug. 1, 2002—June 30, 2005: Parochial vicar at the Cathedral of
        St. Ignatius Loyola, Palm Beach Gardens

    •   July 1, 2005—Sept. 30, 2009: Parochial vicar at St. Joan of Arc
        Church, Boca Raton

    •   Oct. 1, 2009—July 12, 2012: Special leave to study 2

    •   Dec. 1, 2013—June 30, 2014: Parochial vicar, Holy Name of Jesus
        Church, West Palm Beach

    •   July 1, 2014—June 30, 2015: Parochial administrator, Holy Name

    •   July 1, 2015—present: Special leave.

   Father Gallagher began his association with the Holy Name of Jesus
Church in December 2013 when he was assigned to that parish as
parochial vicar. 3 On April 14, 2014, Father Gallagher was named parochial

2  Father Gallagher sought but was not assigned as pastor of St. Joan of Arc
parish in 2009. With the diocese’s permission, he took leave to take additional
pastoral studies, and returned to ministry in December of 2013.
3 The Code of Canon Law of the Catholic Church delineates the officials charged

with care of the faithful in a parish. The pastor is the primary shepherd of the
parish, and is generally appointed to the office for an indefinite term by the
bishop. Parochial vicars are co-workers with the pastor of a parish and are
assigned to assist in exercising pastoral ministry in the parish. The office of

                                       2
administrator of Holy Name. In December of that year, Father Joseph
Palimattom, a priest from India, was assigned to assist Father Gallagher
as parochial vicar. Father Palimattom had not been with the church a
month when the incident sparking the controversy between Father
Gallagher and the diocese occurred.

    On the evening of January 5, 2015, Father Gallagher received a text
message from the church’s music minister. A 14-year old boy complained
to the music minister that Father Palimattom had shown him numerous
photographs containing child pornography. The matter was referred to the
Palm Beach County sheriff’s office, who arrested Father Palimattom. As a
result of the investigation, Father Palimattom pleaded guilty to possessing
and showing pornography to a minor, was briefly incarcerated, and
subsequently deported to India.

   After the incident, Father Gallagher was reassigned from Holy Name.
Diocese officials met with Hispanic members of Holy Name who were
dissatisfied with how they were treated by Father Gallagher. The diocese
personnel committee, in May 2015, discussed Father Gallagher’s
assignment. Ultimately, the bishop decided not to offer Father Gallagher
the office of pastor to Holy Name, but instead to transfer him to another
parish. Father Gallagher did not accept the transfer and instead took
leave.

    Father Gallagher believed that the diocese attempted to cover-up the
sexual abuse incident, and that his reassignment was intended as
punishment for not going along with the cover-up. Father Gallagher
initially complained to Catholic Church officials.      When this was
unsuccessful, Father Gallagher went to the Irish media.

    Father Gallagher told an interviewer on Irish radio that he exposed the
workings of the diocese and Vatican and their lack of transparency in
complying with policies and procedures in exposing pedophiles. Father
Gallagher said of the Church that it had proven it did not have integrity,
honor, and a moral compass to self-police, and the powers-that-be are
corrupt all the way through to the bishop. The Church, Father Gallagher
said, had a corporate mindset, and as the oldest government in the world
its corruption was unique to itself. Father Gallagher explained that he



parochial administrator is the same as that of the pastor, but is usually a
temporary position when the office of pastor is vacant. The bishop may later
appoint the parochial administrator as pastor if the bishop deems the
administrator qualified for the office.

                                     3
was being attacked for exposing the crime and had the full wrath of the
diocese.

   In response, a number of diocese officials commented about Father
Gallagher publicly to parishioners and the local press. The diocese’s
response is the basis for Father Gallagher’s defamation complaint.

   Father Gallagher claimed the diocese defamed him in newspaper
articles, letters to parishioners which were read at masses, press
statements posted on the diocese webpage, electronic mail among diocese
personnel, and postings on diocese personnel’s social media. These
statements, Father Gallagher alleged, defamed him by calling him a liar,4
unfit to be a priest, 5 and in need of professional help. 6



4 For example:      (1) on January 26, 2016, in a Facebook post, the bishop’s
episcopal secretary said that Father Gallagher “is blatantly lying in his flawed
‘recollection’ of the facts,” and “has managed to manipulate [a sex abuse interest
group] in the web of lies that he continues to spread”; (2) the same day, in a
Facebook post, the diocese lawyer said that Father Gallagher, “through a
complete misrepresentation of the case of Father Jose Palimattom, has brought
unfair and slanderous allegations against the Church”; (3) the same day, in
electronic mail, the diocese chancellor was reported as saying that Father
Gallagher’s allegations are “untrue,” and that he had “a history of problems for
years and has been a troublemaker”; (4) on January 29, in a letter to
parishioners, the bishop said Father Gallagher had made “unfounded
allegations” and this was “another one of his fabrications which is causing harm
to the Church”; and (5) on February 5, in an article in the Sun Sentinel, the bishop
was reported to have said that Father Gallagher was “blatantly lying,” made
“unfounded allegations,” and “erroneously assert[ed] [the diocese] tried to ‘cover
up’ the inappropriate behavior of a visiting priest.”
5 For example: (1) on January 26, in a Facebook posting, the diocese lawyer said

that Father Gallagher “has acted in a similar manner in other situations in the
past”; (2) on January 26, in electronic mail, the diocese chancellor was reported
as saying Father Gallagher “has a lot of rich people on his side because he has
been doing them a lot of favors like remarrying without annulment”; and (3) on
January 31, in an article in the Palm Beach Post, church personnel were reported
as saying Father Gallagher was “spread[ing] lies about the Diocese because he
was passed over for a promotion for at least a second time in six years,” he
“harass[ed] a Cuban priest . . . prompting Hispanic parishioners to demand
Gallagher’s transfer,” and he was “very upset and angry that he was not named
pastor.”
6 For example: (1) on January 26, in a Facebook posting, the diocese lawyer said

that Father Gallagher “is in need of professional assistance”; (2) on January 28,
in an article in the Irish Central, the diocese is reported as saying “Father
Gallagher … is in need of professional assistance”; and (3) on January 31, in an

                                         4
    In his complaint, Father Gallagher claimed that as a result of these
defamatory statements, he “was damaged in his reputation and his
livelihood,” “his ability to serve in his chosen profession as a priest has
been greatly diminished or eliminated,” “[h]e has lost both past and future
income and the ability to earn money in the future,” and “he has suffered
mental and physical pain and suffering . . . aggravation of a preexisting
condition . . . [and the] ability to lead and enjoy a normal life.” Father
Gallagher demanded both compensatory and punitive damages.

    The diocese responded to the complaint by filing a motion to dismiss
based on the ecclesiastical abstention doctrine. In its motion, the diocese
argued that Father Gallagher’s claim, although pleaded as a defamation
claim, was “equivalent to a wrongful discharge or employment retaliation
case.” The resolution of the claim, the diocese argued, would require the
trial court to consider questions of internal church governance, which was
barred by the ecclesiastical abstention doctrine. After briefing, the trial
court denied the motion to dismiss because, it said, it could decide
whether defamation occurred applying neutral principles of law “without
inquiry into religious doctrine.”

   The diocese petitioned for a writ of prohibition.

                               DISCUSSION

    “Prohibition lies where a petitioner has demonstrated that a trial court
lacks subject matter jurisdiction over a lawsuit. It has been invoked
successfully in cases in which a party challenges a court’s subject matter
jurisdiction to entertain a dispute involving a religious doctrine.” House of
God Which Is the Church of the Living God, the Pillar & Ground of the Truth
Without Controversy, Inc. v. White, 792 So. 2d 491, 492 (Fla. 4th DCA 2001)
(citations omitted).

                    Ecclesiastical Abstention Doctrine.

         The church autonomy doctrine, or ecclesiastical abstention
      doctrine, prevents civil courts from deciding matters that
      require adjudication of “theological controversy, church
      discipline, ecclesiastical government, or the conformity of the
      members of the church to the standard of morals required of
      them,” Watson v. Jones, 80 U.S. 679, 733 (1871) . . . .

article in the Palm Beach Post, Pastor Rodriguez said Father Gallagher “needs
serious professional help.”

                                     5
      The doctrine, which has roots in both the free exercise and
      establishment clauses of the United States Constitution, U.S.
      Const. amend. I (“Congress shall make no law respecting an
      establishment of religion, or prohibiting the free exercise
      thereof”), has its core application in cases where a court
      intrudes on a church’s autonomous management of its own
      internal affairs and property, thereby either burdening or
      inhibiting the exercise of religious freedom (free exercise
      clause) or fostering an excessive government entanglement
      with religion (establishment clause).

Flynn v. Estevez, 221 So. 3d 1241, 1245-46 (Fla. 1st DCA 2017) (footnotes
omitted).

   The doctrine “precludes courts from exercising jurisdiction where an
employment decision concerns a member of the clergy or an employee in
a ministerial position.” Archdiocese of Miami, Inc. v. Minagorri, 954 So. 2d
640, 641 (Fla. 3d DCA 2007).

     Courts may not consider employment disputes between a
     religious organization and its clergy because such matters
     necessarily involve questions of internal church discipline,
     faith, and organization that are governed by ecclesiastical
     rule, custom, and law. Whether an individual is qualified to
     be a clergy member of a particular faith is a matter to be
     determined by the procedures and dictates of that particular
     faith.
   ....

      The interaction between a church and its pastor is an
      essential part of church government. . . . Thus, civil courts
      must abstain from deciding ministerial employment disputes
      . . . , because such state intervention would excessively inhibit
      religious liberty.

SE Conference Ass’n of Seventh-Day Adventists, Inc. v. Dennis, 862 So. 2d
842, 844 (Fla. 4th DCA 2003) (citations and quotations omitted). “[T]he
relationship between an organized church and its ministers is its lifeblood.
. . . Matters touching this relationship must necessarily be recognized as
of prime ecclesiastical concern.” Malichi v. Archdiocese of Miami, 945 So.
2d 526, 529 (Fla. 1st DCA 2006) (omission in original) (quoting McClure v.
Salvation Army, 460 F.2d 553, 558-59 (5th Cir. 1972)).



                                     6
  However, “[t]he subject of a priest’s employment relationship with his
church is not per se barred by the church autonomy doctrine.” Id.

      [C]ourts have held that the application of a neutral law that
      does not require inquiry into or resolution of an ecclesiastical
      matter may be permissible . . . . Simply because a church is
      involved as a litigant does not make the matter a religious one;
      instead, inquiry must be made [1] as to the nature of the
      dispute and [2] whether it can be decided on neutral principles
      of secular law without a court intruding upon, interfering
      with, or deciding church doctrine.

Flynn, 221 So. 3d at 1247.

   The nature of Father Gallagher’s dispute with the diocese is defamation,
which requires him to allege and prove the defamatory statement was
published, it was false, the person who said it must have been acting “with
knowledge or reckless disregard as to the falsity,” and Father Gallagher
suffered actual damages as a result of the statement. Jews For Jesus, Inc.
v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008). As in Flynn, we must ask
whether Father Gallagher’s defamation claim can be decided on neutral
principles of secular law; or, is this a ministerial employment dispute that
would require the courts to get excessively entangled in issues of internal
church discipline, faith, and organization that are governed by
ecclesiastical rule, custom, and law.

                             Actual Damages

    Father Gallagher’s complaint asked for compensatory and punitive
damages because the diocese’s defamation diminished or eliminated his
ability to serve in his chosen profession as a priest, and damaged his
livelihood. Father Gallagher also requested actual damages because the
defamation caused him to lose past income and his ability to earn future
income.

   Deciding Father Gallagher’s claim for actual damages would require the
courts to delve into why Father Gallagher was not promoted to pastor, and
was reassigned to another parish. This would require the court to question
the diocese’s employment decision to hire, retain, or discipline Father
Gallagher – a member of the diocese – and the reasoning behind its
decision.




                                     7
   The Third District has affirmed the dismissal of a similar claim in
Goodman v. Temple Shir Ami, Inc., 712 So. 2d 775 (Fla. 3d DCA 1998).7
There, as here, a religious leader (a rabbi) sued his congregation and a
member of the board of directors for defamation. Id. at 776. The board of
directors decided not to renew the rabbi’s contract because “of
disagreement about religious concepts,” and an investigation by one of the
board members which revealed that the rabbi had struck a senior rabbi
while employed at another synagogue in Chicago, and then later unjustly
sued the Chicago synagogue. Id. at 776-77.

   The trial court dismissed the defamation claim based on the
ecclesiastical abstention doctrine, and the Third District affirmed:

      In order for the trial court to have resolved these disputes, it
      would have had to immerse itself in religious doctrines and
      concepts     and     “determine”     whether    the    religious
      disagreements were a “valid” basis for the termination of
      Rabbi Goodman’s services. The allegedly defamatory report . .
      . occurred as part of this religious dispute and would require
      the trial court to weigh their effect on the board members as
      compared to the effects of the other considerations which
      clearly are religious disagreements.

Id. at 777.

    Here, too, to resolve Father Gallagher’s actual damages claim, the
courts would have to determine whether the diocese’s reasons for not
making him a pastor, and reassigning him to another church, were valid
religious reasons concerning Father Gallagher’s fitness for the job, or
retaliation for Father Gallagher’s whistleblowing. Like the Goodman court,
we would be required to weigh the effect of Father Gallagher’s problems
with his Hispanic congregants on the advisory committee’s decision to
pass over Father Gallagher for the position of pastor, and whether this was
a valid religious reason for the diocese’s decision. As the Goodman court
explained, “[i]nquiring into the adequacy of the religious reasoning behind
the dismissal of a spiritual leader is not a proper task for a civil court.” Id.

7 We cited approvingly to Goodman in affirming the dismissal of a defamation
claim in Kond v. Mudryk, 769 So. 2d 1073, 1078 (Fla. 4th DCA 2000) (“Lastly, we
affirm the trial court’s dismissal of appellants’ claims for slander. We agree with
the trial court’s conclusion that ‘an adjudication of such claims would result in
excessive government entanglement with church policies, procedures, practices,
and bylaws,’ contrary to the First Amendment. See Doe, 718 So. 2d at 288;
Goodman, 712 So. 2d at 777.”).

                                        8
We are not permitted to look behind the diocese’s ministerial employment
decision because doing so would necessarily entangle us in questions
about the religious reasons why Father Gallagher was not promoted under
canonical law.

   Also problematic is Father Gallagher’s demand for front- and backpay
and compensatory and punitive damages. Such an award would be a
penalty for the diocese exercising its right to determine which priests to
promote and assign to its parishes. The courts would be required to
intrude excessively in the diocese’s ministerial employment decisions by
finding that Father Gallagher’s non-promotion and reassignment were
done for improper reasons. As the Supreme Court explained in Hosanna-
Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171 (2012),
a case involving a claim of improper termination of a school minister:

      [The minister] no longer seeks reinstatement, having
      abandoned that relief before this Court.            But that is
      immaterial. [The minister] continues to seek frontpay in lieu
      of reinstatement, backpay, compensatory and punitive
      damages, and attorney’s fees. An award of such relief would
      operate as a penalty on the Church for terminating an
      unwanted minister, and would be no less prohibited by the
      First Amendment than an order overturning the termination.
      Such relief would depend on a determination that [the
      Church] was wrong to have relieved [the minister] of her
      position, and it is precisely such a ruling that is barred by the
      ministerial exception.

Id. at 194 (citation omitted). 8 The courts, here, are similarly barred from
penalizing the diocese and determining the diocese was wrong for deciding
Father Gallagher was not the right clergyman for Holy Name.

                                    Falsity

   Father Gallagher’s complaint also alleged that he was defamed by the
diocese’s statements that he was unfit to serve as a priest and needed
professional help. As part of the defamation claim, the courts would have
to determine whether these claims were false.

8 The ministerial exception is a close cousin to the ecclesiastical abstention

doctrine. “The doctrine has parallels to the ‘ministers exception’ with which it
shared the common feature of allowing churches to exercise their religious
freedoms without governmental interference into its internal affairs.” Flynn, 221
So. 3d at 1246.

                                       9
   Determining the falsity of whether Father Gallagher was unfit to serve
gets the court excessively entangled in Catholic Church doctrines and
canonical law. The falsity question turns on whether Father Gallagher
was doing what he was supposed to be doing as a priest and parochial
administrator at Holy Name. In his interactions with parishioners, fellow
priests, and the diocese hierarchy, was Father Gallagher following Church
canons and teachings? Father Gallagher says yes; the diocese says no.

    We do not need to answer the question because asking it requires us to
determine the duties assigned to a priest that make him fit to serve, and
whether Father Gallagher was qualified to do the job. A determination of
a priest’s duties and whether he is qualified to serve are uniquely decisions
of the diocese, and would excessively entangle us in questions of religious
administration and government, and the procedures and dictates of the
Catholic faith. See Malichi, 945 So. 2d at 531 (“Determination of a priest’s
duties is a matter of the church’s internal administration and
government.”); Dennis, 862 So. 2d at 844 (“Whether an individual is
qualified to be a clergy member of a particular faith is a matter to be
determined by the procedures and dictates of that particular faith.”).

    We have the same entanglement problem with the falsity of the
diocese’s statement that Father Gallagher was in need of professional help.
The diocese imposed the requirement that Father Gallagher receive
professional help as a necessary disciplinary step for him to resume his
“priestly ministry.” (“As always, [Father Gallagher] will be given every
opportunity for appropriate priestly ministry, based on his willingness to
tell the truth, accept assistance, and apologize for the harm he continues
to cause.” “Father Gallagher has acted in a similar manner in other
situations in the past and has been given every opportunity for correction,
including the possibility of professional assistance.”)

    Whether Father Gallagher was actually in need of professional help is
beside the point. As we have explained, “[t]he church authorities and such
tribunals as they may set up for themselves are supreme in all spiritual
matters and may arbitrarily expel from membership any individual with or
without cause, as long as no civil rights are involved. . . . This is true,
whether the expulsion of the individual be in disregard of the usage and
practice of the church, or not.” Kond, 769 So. 2d at 1076 (quoting Partin
v. Tucker, 172 So. 89, 92-93 (Fla. 1937)). What is true for expulsions and
excommunications is just as true for lesser disciplinary decisions like
requiring a church member or clergy to seek professional help. Reviewing
the falsity of whether Father Gallagher needed professional help will
excessively entangle the courts in determining whether the diocese

                                     10
correctly imposed this disciplinary step on Father Gallagher, and whether
the diocese followed its disciplinary practices and procedures. See Flynn,
221 So. 3d at 1245 (“The . . . ecclesiastical abstention doctrine[] prevents
civil courts from deciding matters that require adjudication of . . . church
discipline . . . .” (quotation omitted)).

                                CONCLUSION

    To repeat, not every church-priest dispute is shielded by the ecclesiastic
abstention doctrine. Malichi, 945 So. 2d at 529 (“The subject of a priest’s
employment relationship with his church is not per se barred by the
church autonomy doctrine.”). Where the “dispute can be resolved by
applying neutral principles of law without inquiry into religious doctrine
and without resolving a religious controversy, the civil courts may
adjudicate the dispute.” Dennis, 862 So. 2d at 844. Where, though, the
dispute implicates internal church discipline, faith, organization, and
ecclesiastical rule, custom, and law, “the civil courts must abstain from
deciding” it “because such state intervention would excessively inhibit
religious liberty.” Id. (quotation omitted).

   Father Gallagher’s complaint that the diocese’s statements were false
and resulted in actual damages cannot be decided on neutral principles.
These claims would entangle the courts in the diocese’s ministerial staffing
decisions, the interpretation and application of canons and doctrines, and
Church discipline, which the civil courts must abstain from reviewing and
deciding.    We grant the petition for writ of prohibition on Father
Gallagher’s defamation complaint, and quash the trial court’s order, but
withhold formal issuance of the writ confident the trial court will dismiss
the complaint based on the ecclesiastical abstention doctrine.

LAGOA, B. and SCALES, E., Associate Judges, concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     11